Citation Nr: 1818534	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-32 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an effective date prior to August 20, 2009 for the grant of service connection for seborrheic dermatitis, with pseudofolliculitis barbae.  

2. Entitlement to an effective date prior to May 23, 2011 for the award of a 60 percent rating for seborrheic dermatitis, with pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL 

Veteran



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel  


INTRODUCTION

The appellant is a Veteran who served on active duty from March 2000 to May 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for seborrheic dermatitis, with pseudofolliculitis barbae, rated 10 percent, effective August 20, 2009.  An interim (July 2014) rating decision increased the rating for the skin disability to 60 percent, effective May 23, 2011.  The claims file is now in the jurisdiction of the New York, New York RO.  In January 2018, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.

[The Veteran perfected an appeal of the initial rating assigned for seborrheic dermatitis, to include pseudofolliculitis barbae, by the May 2011 rating decision and continued his appeal after the July 2014 rating decision increased the rating to 60 percent.  In a December 2014 statement, he asserted entitlement to an extraschedular rating for the skin disability should be considered.  However, at the Board hearing, his representative stated that the Veteran was not seeking a rating in excess of 60 percent for the skin disability.  The issue regarding the rating for the skin disability remaining on appeal is, therefore, entitlement to an increased rating for seborrheic dermatitis, with pseudofolliculitis barbae, prior to May 23, 2011.  The issue is characterized accordingly.]

At the January 2018 hearing, the Veteran stated that he filed a timely substantive appeal of a May 2011 denial of service connection for tinnitus.  A statement of the case (SOC) addressing that matter was issued in May 2014.  A November 2016 letter from the Agency of Original Jurisdiction (AOJ) found the Veteran did not file a timely substantive appeal in the matter, but it is not clear if such addressed his contentions raised at the January 2018 Board hearing.  Regardless, the Board does not have jurisdiction in the matter at this time; it is referred to the AOJ for clarification and any action deemed appropriate.  38 C.F.R. § 19.9(b) (2017). 

The matter of entitlement to an increased rating for seborrheic dermatitis, with pseudofolliculitis barbae, prior to May 23, 2011, is being REMANDED to the AOJ.  VA will notify the Veteran if action is required.


FINDING OF FACT

The first communication from the Veteran expressing intent to file a claim of service connection for a skin disability was received by VA on August 20, 2009.


CONCLUSION OF LAW

An effective date prior to August 20, 2009, for the award of service connection for seborrheic dermatitis, to include pseudofolliculitis barbae, is not warranted.  38 U.S.C. §§ 5101, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  As the May 2011 rating decision on appeal granted service connection for seborrheic dermatitis, to include pseudofolliculitis barbae, and assigned an effective date for the award, statutory notice had served its purpose, and additional notice is not required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Notably, determinations regarding effective dates of awards are based essentially on what is already in the record, and when it was received, and generally further development of the record is not necessary.  The Veteran and his representative have not raised any other issues regarding VA's duties to notify and assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Factual Background

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

In April 2003 (while still in service, stationed in Germany), the Veteran filed a claim seeking service connection for disabilities of the feet, low back, knees, and right middle finger [a skin disability was not mentioned].  He was to be scheduled for a general examination to address these claimed disabilities by June 2013.  However, his discharge from active duty was implemented earlier than expected, and the examination did not take place.

In a September 2003 statement, the Veteran requested a physical evaluation of his [unspecified] disability.  In October 2003 statement, he requested a hearing in reference to his "service connected disability".  He indicated that he had filed a claim while still in service, and that he did not get a chance to make the VA examination.

On April 2004 VA examination, the Veteran's skin was noted to be normal.  A skin disability was not diagnosed.  

An April 2006 request for medical services associated with the Veteran's vocational rehabilitation folder shows he requested an appointment with dermatology for discoloration of his face. 

VA treatment records show the Veteran received treatment for skin complaints.  A June 2006 treatment record notes he reported his facial discoloration began in 2001 or 2002.

On August 20, 2009 the Veteran telephoned VA and (as indicated by the VA employee who responded) expressed an intent to file a claim of service connection for a skin disability.  [A claim of service connection for tinnitus was received the following month.]

In a May 2011 statement, the Veteran reported he filed a claim for service connection for a skin disability in 2003 and that the claim was denied.  In a July 2011 statement, he reported that he filed the claim right out of service, but that it was not even considered.  In an October 2013 statement, the Veteran reported he filed a claim for service connection for a skin disability in 2007, but that it was lost by VA.  In a July 2014 statement, he reported he began seeking VA treatment for his skin disability immediately following service and filed a claim of service connection for a skin disability earlier than August 2009. 

At the January 2018 Board hearing, the Veteran testified that his skin disability was manifested in service and that he understood he was being discharged, in part, due to the skin disability.  He related that he has experienced the same [skin] symptoms since service.  His representative contended his VA treatment records that show he sought treatment for a skin disability should be considered an informal claim for service connection.



Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later (emphasis added).  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under laws administered by VA.  38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a Veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Analysis 

The critical question in this matter is when the Veteran first filed a claim seeking service connection for a skin disability (as the effective date of an award of service connection cannot be earlier than the date of receipt of the claim, unless the claim was filed within one year following separation from service, in which case the award of service connection may be retroactive to the day following the date of separation from service).  

A close review of the record found that while the Veteran did file a claim seeking service connection for various disabilities while still in service, that claim pertained to four other disabilities, and did not include a skin disorder.

The first communication from the Veteran to VA of intent to seek service connection for a skin disability was by telephone call received on August 20, 2009 (more than 6 years following his discharge from active duty).  

The Board acknowledges that the Veteran began seeking VA treatment for a skin disability prior to August 20, 2009.  However, he is not shown to have filed a formal or informal application for service connection for a skin disability prior to August 20, 2009.  Under such circumstances the effective date of an award of service connection is not based on the earliest medical evidence of treatment for the disability at issue, but on the date that the application upon which service connection was awarded was filed with VA.  Lalonde, 12 Vet. App. at 382.  

There is no provision in VA law or regulation that a record of VA treatment for a specific disability of itself (without notation of intent to seek service connection) is to be considered an informal claim of service connection for the disability (as requested).  Notably, the Veteran filed claims pertaining to other disabilities between his separation from service and August 2009; nothing in the record reflects that a claim seeking service connection for a skin disability was sent to, or received by, VA prior to August 20, 2009.  

While the Veteran informed a VA treatment provider (in 2006) that his skin disability was manifested in 2001 or 2002, there is no indication in the treatment record that he planned to submit a claim of service connection for the disability.  While his September 2003 and October 2003 examination requests do not specify the disability for which examination is sought (one refers to service connected disability), the logical inference from the record at that time is that the request pertained to one or more of the disabilities which he sought to have service-connected in the claim filed while he was still in service, in April 2003, which did not include a skin disorder.  Accordingly, he did not identify service connection for a skin disability as a benefit sought in any communications with VA prior to August 20, 2009 or in any VA treatment records, and his statements and the treatment records cannot be considered an informal claim for service connection for a skin disability.  

While the Veteran has indicated in various statements (described above) that he filed a claim of service connection for a skin disability (at various times) prior to August 20, 2009, those statements are inconsistent and self-serving (and also inconsistent with contemporaneous records that would be expected to have noted such claim if it was filed, but do not), and lacking in probative value.  

Because he is not shown to have filed a formal or informal application for service connection for a skin disability prior to August 20, 2009, VA is precluded from granting an effective date for the award of service connection for seborrheic dermatitis, with pseudofolliculitis barbae, prior to that date.  The governing law and regulations are clear that for benefits to be paid or furnished by VA, a claim for such benefits must have been filed.  See 38 U.S.C. § 5101(a).  The Board is bound by VA's governing laws and regulations.  

In light of the foregoing, the Board finds that an effective date prior to August 20, 2009, for the award of service connection for seborrheic dermatitis, to include pseudofolliculitis barbae, is not warranted, and that the appeal in this matter must be denied.  


ORDER

An effective date prior to August 20, 2009, for the award of service connection for seborrheic dermatitis, with pseudofolliculitis barbae, is denied.


REMAND

The Board finds that further development of the record is needed for a proper adjudication of the matter of entitlement to an increased rating for seborrheic dermatitis, with pseudofolliculitis barbae, prior to May 23, 2011.  

It appears that a June 2014 VA examination report and relevant VA treatment records may be outstanding.  The July 2014 rating decision and a July 2014 SOC note the Veteran was afforded a VA skin examination in June 2014.  Photographs taken during such examination are associated with the record, but the examination report itself is not.  The Board acknowledges the Veteran's representative has limited the appeal to an earlier period of time.  Nonetheless, VA examination reports are constructively or record, and may contain a retrospective review of his skin disability symptoms or other pertinent information.  In addition, records of VA skin treatment from prior to December 2010 and since December 2012 are associated with the record, but in statements and at the January 2018 Board hearing, the Veteran suggested he has received continuous VA treatment for his skin disability; thus, it appears records of VA skin treatment he received from December 2010 to December 2012 are outstanding.  Such records are pertinent evidence in the matter remaining on appeal, are constructively of record, and must be sought

The case is REMANDED for the following:

1. The AOJ should secure for the record the report of the June 2014 VA skin examination.  If the examination report is unavailable, it should be so certified for the record with explanation (i.e., report is irretrievably lost or was destroyed). 

2. The AOJ should arrange for development to secure for the record the complete clinical records of any (and all) evaluations or treatment the Veteran received for skin disability from December 2010 to December 2012, to specifically include at the Philadelphia VAMC. If such records are unavailable, the reason for their unavailability must be explained for the record.

3. The AOJ should then review the entire record and readjudicate the claim for an effective date prior to May 23, 2011 for the award of a 60 percent (or intermediate rate between 10 and 60 percent) rating for seborrheic dermatitis, with pseudofolliculitis barbae.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


